DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The examiner notes that a duplicate IDS and duplicate foreign references were submitted on 09/22/2020. The references have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Korean Patent Registration Publication No. 1845240 in paragraph 0061 line 3 of the specification is not found on any of the IDS.
Drawings
The drawings are objected to because of the following informalities:
Figure 3 shows two figures that share a common figure number. It appears that one of the figures is a detailed top view, but it is missing the dotted area that shows the area that the detailed view depicts, as well as an arrow between the two. 
Figure 4 is missing a segment of the dotted line on the right side that depicts element 10. This makes reference character 10 not point to the right component.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for stating “Disclosed is” on line 1.
The disclosure is objected to because of the following informalities:
In paragraph 0080 line 5, “first surface 60” should read “first surface 61”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 1 recites the limitation “having openings at both ends” on line 5. It is unclear whether there are multiple openings on each end or a single opening on each end. It is also unclear which ends comprise “both ends” as there are more than two ends on a sheet i.e. top end, bottom end, left end, right end, front end, and back end.
Claim 2 recites the limitation “moves up and down while being wound and unwound” on lines 2-3. It is unclear how it can move “up and down” while being wound, and move “up and down” while being unwound.
Claim 2 recites the limitation “at both left and right sides” on line 4 and line 6. It is unclear if there are two left and two right sides recited or a single left side and a single right side. This is also unclear as it can be interpreted that the pair of rail members are at the left side and the right side, and it is not understood how each rail member is on both sides at the same time.

Claim 4 recites the limitation “each of the pair of rail members” on lines 1-2. It is unclear because only 1 pair of rail members has been recited thus far. The examiner interprets this as “each rail member of the pair of rail members”. 
Claim 5 recites the limitation “the plurality of tubular sheets form contact surfaces between each other, wherein the plurality of tubular sheets are attached to each other on the contact surfaces” on lines 1-4. It is unclear how the sheets are arranged since this appears to be claiming that each and every sheet is contacting each and every other sheet.
Claim 8 recites the limitation “moves up and down while being wound and unwound” on lines 2-3. It is unclear how it can move “up and down” while being wound, and move “up and down” while being unwound.
Claim 9 recites the limitation "the opposite side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear to what this side is opposite to. How can the claim an opposite side while still claiming that “a plurality of layered tubular sheets” are “attached to the plurality of tubular sheets”? Wouldn’t this need to be the same side? It appears to the examiner that the applicant is referring to fig. 5a.
Claim 9 recites the limitation “having openings at both ends” on line 3 and line 5. It is unclear whether there are multiple openings on each end or a single opening on each end. It is also unclear which ends comprise “both ends” as there are more than two ends on a sheet i.e. top end, bottom end, left end, right end, front end, and back end.

Claim 10 recites the limitation “a weight of the second bar is greater than a sum of a frictional force between the pair of rail members and the heat insulation sheet and a frictional force between the pair of rail members and the plurality of tubular sheets” on lines 6-8. It is not understood how there is a frictional force between the tubular sheets and the rail members, as figure 3 shows that they do not touch.
The dependent claims are rejected for depending from a rejected claim. Above provides non- limiting examples. It is up to the applicant to find and correct all issues similar to those above.
All claims are interpreted as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US 20120318465), hereinafter known as Colson ‘465.
Regarding claim 1, Colson ‘465 teaches (figs. 1-5) a roller blind (10) with a heat insulation function (any material will have at least a little functionality as heat insulation), comprising: a roll (12) rotatably mounted in a frame (60, fig. 4); a heat insulation sheet (18) configured to be wound and unwound on the roll (the whole cover is wound and unwound, paragraph 0010); a plurality of tubular sheets (fig. 1 shows a plurality of sheets that are attached to the heat insulation sheet 28. The plurality 
Regarding claim 2, Colson ‘465 teaches (figs. 1-5) that the heat insulation sheet (18) moves up and down while being wound and unwound on the roll (the whole cover is wound and unwound, paragraph 0010), the pair of rail members (56) are provided at both left and right sides of the heat insulation sheet (fig. 3), and the openings of the plurality of tubular sheets are formed at both left and right ends of the plurality of tubular sheets (fig. 3).
Regarding claim 3, Colson ‘465 teaches (figs. 1-5) that each of the pair of rail members (56) forms a first surface (each has a flat surface facing the other flat surface, between which is the shade) that faces the openings of the plurality of tubular sheets (fig. 5).
Regarding claim 4, Colson ‘465 teaches (figs. 1-5) that each of the pair of rail members (56) forms a second surface (in fig. 5 the second surface of the each rail member is the straight section that extends at a 90 degree angle from the flat surface) that faces one surface of the heat insulation sheet and a third surface (the semicircular surface opposite the second surface as seen in fig. 5) that faces one surface of each of the plurality of tubular sheets, wherein the second surface and the third surface face each other (as shown in fig. 5).
Regarding claim 5, Colson ‘465 teaches (figs. 1-5) that the plurality of tubular sheets (all the sheets in fig. 1 besides 18) form contact surfaces between each other (at the attachment points 30), 
Regarding claim 6, Colson ‘465 teaches (figs. 1-5) that the contact surfaces (at the attachment points 30) are spaced apart (the contact surfaces where the plurality of tubular sheets are attached to each other are spaced apart from the sheet 18) from the heat insulation sheet (18) such that separation spaces (the separation spaces are defined by the tubular sections in fig. 1 that are formed where the heat insulation sheet 18 is in contact with sheets of the plurality of sheets) are formed between the heat insulation sheet (18) and the plurality of tubular sheets (fig. 1).
Regarding claim 7, Colson ‘465 teaches (figs. 1-5) that the first surface (each of the pair of rail members has a flat surface facing the other flat surface, between which is the shade) faces openings of the separation spaces (the separation spaces have openings as shown in fig. 1 in the same way that the tubular sheets have openings).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 5897731), hereinafter known as Colson ‘731, in view of Schnebly (US 4647488).
 to one surface of the heat insulation sheet (fig. 16), each cell having openings at both ends thereof (fig. 16 shows a side view and an opening at one end, the other end has an opening in the same way as there is nothing obstructing this in the fig. 16); and a pair of rail members (the frame portion on the left and right of the shade in fig. 1) provided to extend in a direction in which the heat insulation sheet (annotated fig. 16) is unwound (the vertical direction) so as to block air from moving through the openings at both ends of the plurality of tubular sheets (fig. 1 shows that the frame blocks at least some of openings, blocking any airflow from moving through the openings). Colson ‘731 does not teach the plurality of cells being tubular sheets.
Schnebly teaches (fig. 5) a blind (405) with a plurality of tubular sheets (16, as shown in fig. 5, these tubular sheets form a layer of cells, with each cell being separately formed). It would have been obvious to one of ordinary skill in the art to modify Colson ‘731 by having each of the cells be separately formed from a tubular sheet that is separately formed. This alteration provides an alternate means of equivalent cells that provide the benefit of providing insulation to a window opening.

    PNG
    media_image1.png
    426
    650
    media_image1.png
    Greyscale

Regarding claim 2, Colson ‘731 teaches (figs. 1 and 16) that the heat insulation sheet (annotated fig. 16) moves up and down while being wound and unwound on the roll (the whole cover is wound and unwound, column 5 lines 24-26), the pair of rail members (the frame portion on the left and right of the shade in fig. 1) are provided at both left and right sides of the heat insulation sheet (fig. 1), and the openings of the plurality of tubular sheets are formed at both left and right ends of the plurality of tubular sheets (fig. 1).
Regarding claim 3, Colson ‘731 teaches (figs. 1 and 16) that each of the pair of rail members (the frame portions on the left and right sides of the shade) forms a first surface (each has a flat surface facing the other flat surface, between which is the shade) that faces the openings of the plurality of tubular sheets (fig. 1).
Regarding claim 4, Colson ‘531 does not teach that each of the pair of rail members forms a second surface that faces one surface of the heat insulation sheet and a third surface that faces one 
Schnebly teaches (fig. 6) a rail member (20) for a tubular cell blind (210) that forms a first surface (50), and a second surface (inside surface on arm 54) that faces one surface of the tubular cell blind (210) and a third surface (inside surface on arm 56) that faces one surface of the tubular cell blind (210), wherein the second surface and the third surface face each other (fig. 6).
It would have been obvious to one of ordinary skill in the art to modify Colson ‘531 by adding to the rail members a second surface that faces one surface of the heat insulation sheet and a third surface that faces one surface of each of the plurality of tubular sheets, wherein the second surface and the third surface face each other as taught by Schnebly. This alteration provides the predictable and expected results of better containing the ends of the roller blind so as to aide in the insulation. 
Regarding claim 5, Colson ‘731 teaches (figs. 1  and 16) that the plurality of tubular sheets (after the modification to claim 1, each tubular sheet is the same as the “cells” from annotated fig. 16 above) form contact surfaces between each other (annotated fig. 16), wherein the plurality of tubular sheets are attached to each other on the contact surfaces (fig. 16).
Regarding claim 6, Colson ‘731 teaches (figs. 1 and 16) that the contact surfaces (annotated fig. 16) are spaced apart from the heat insulation sheet such that separation spaces (annotated fig. 16) are formed between the heat insulation sheet and the plurality of tubular sheets (annotated fig. 16).
Regarding claim 7, Colson ‘731 teaches (figs. 1 and 16) that the first surface (each of the pair of rail members has a flat surface facing the other flat surface, between which is the shade) faces openings of the separation spaces (the separation spaces have openings as shown in fig. 16 in the same way that the tubular sheets have openings).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colson ‘731 (US 5897731), in view of Schnebly (US 4647488) as applied to claim 1, and further in view of Faller (US 9963935).

Faller teaches (fig. 4C) a roller blind (110) with a plurality of tubular sheets (112) and a bar (fig. 4C) provided within an uppermost tubular sheet (112) inserted into an insertion groove (148). 
It would have been obvious to one of ordinary skill in the art to modify Colson ‘531 with the teachings of Faller so that the bar is provide within an uppermost tubular sheet. This alteration provides the predictable and expected results of a stronger connection between the roller and the sheet.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Colson ‘731 (US 5897731), in view of Schnebly (US 4647488) as applied to claim 1, and further in view of Huang (US 5525395).
Regarding claim 9, Colson ‘731 fails to teach a plurality of layered tubular sheets attached to the plurality of tubular sheets.
Colson ‘731 does teach multiple layers of cells to add to the insulation value (column 6 lines 62-64). 
Huang teaches (fig. 1) multiple layers of cells to improve insulation (column 1 lines 60-67).
	It would have been obvious to one of ordinary skill in the art to further modify Colson ‘731 by adding a plurality of layered tubular sheets formed in the same manner as the plurality of tubular sheets as modified by Schnebly above, this plurality of layered tubular sheets attached to the plurality of tubular sheets. This alteration provides the predictable and expected results of improving the insulation capability of the device (Column 1 lines 60-67 of Huang).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colson ‘731 (US 5897731), in view of Schnebly (US 4647488) as applied to claim 1, and further in view of Voss (US 6412537).
Regarding claim 10, Colson ‘531 teaches (figs. 1 and 7) that the heat insulation sheet (annotated fig. 16) moves up and down while being wound and unwound on the roll (the whole cover is wound and unwound, column 5 lines 24-26). Colson ‘531 does not teach a second bar is provided within a lowermost tubular sheet among the plurality of tubular sheets, and a weight of the second bar is greater than a sum of a frictional force between the pair of rail members and the heat insulation sheet and a frictional force between the pair of rail members and the plurality of tubular sheets.
Voss teaches (figs. 1 and 3) a cellular blind (10) with a bar (19) provided within a lowermost tubular sheet among the plurality of tubular sheets (fig. 3). 
It would have been obvious to one of ordinary skill in the art to modify Colson ‘531 by adding a second bar within a lowermost tubular sheet. This alteration provides the predictable and expected result of the weight of the bar keeping the sheet in a taught position. 
Although not explicitly taught the examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art to have the weight of the second bar be greater than a sum of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/
Primary Examiner, Art Unit 3634